ORDER
PER CURIAM.
Missouri Department of Social Services, Division of Family Services, appeals from the trial court’s amended judgment finding there was no probable cause under Section 210.152 RSMo 1994 to believe Robert J. Hansen (Hansen) sexually molested S.H.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. The amended judgment is supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. Amended judgment affirmed pursuant to Rule 84.16(b).1

. Hansen's motion for attorney’s fees, taken with the case January 6, 1998, is denied.